Citation Nr: 1701092	
Decision Date: 01/13/17    Archive Date: 01/27/17

DOCKET NO.  11-08 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a right leg disorder, claimed as leg cramps, to include as due to treatment for service-connected hypertension.

2.  Entitlement to service connection for a gastrointestinal disorder, to include as due to treatment for service-connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from April 1961 to October 1982.

These matters come before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Albuquerque, New Mexico, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a video conference hearing in April 2014 before the undersigned.  A transcript of the hearing is associated with the claims file.

The case was previously before the Board in June 2014 when it was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the claims in 2014 for new examinations because the December 2010 VA examinations were inadequate.  For the gastrointestinal disorder, the previous examiner provided an opinion as to direct service connection only, but did not include any opinion as to whether the Veteran's gastrointestinal disorder was due to or permanently aggravated by the medication that he had been prescribed to treat his service connected hypertension.  For the claimed right leg disorder, the Board requested another examination because it was unclear whether the Veteran had a right leg disability that was distinct from his service-connected right lower extremity radiculopathy.  

Pursuant to the Board's remand instructions, the Veteran was provided a VA examination in July 2015; however, the opinions provided by that examiner did not address all questions posed by the Board.  The examiner ultimately concluded that the claimed conditions were not caused by service or any service-connected disability and were not caused by medication used to treatment the service-connected hypertension.  The opinions are inadequate because the examiner did not provide an opinion regarding whether the Veteran's disabilities were aggravated by the medication prescribed.  In addition, further review of the claims file reveals a treatment note dated in December 2007 wherein the Veteran was noted to be taking ibuprofen for pain, including back pain.  It was noted that the Veteran was having significant reflux symptoms which may be worsening with ibuprofen use.  Therefore, on remand, the addendum opinion should consider whether the Veteran's GERD is aggravated by any medication taken for service-connected disabilities.

Review of the claims file reveals complete treatment records dated through July 2015.  Although there are treatment records dated in October 2015 and November 2015, these appear to be limited to treatment for a dermatological disorder.  As such, on remand, attempts must be made to obtain complete records of the Veteran's treatment dated since July 2015.  See 38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all VA treatment records regarding the Veteran dated since July 2015.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  Thereafter, return the claims file to the examiner who performed the July 2015 examination for preparation of addendum opinions with regard to the etiology of the Veteran's gastrointestinal disorder and right leg disorder manifested by leg cramps.  The claims file and copies of all pertinent records must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.   

The examiner should address the following: 

(a) Is it at least as likely as not that the Veteran's service-connected hypertension aggravated any currently diagnosed gastrointestinal disorder and/or right leg disorder manifested by leg cramps found to be present?

(b) Is it at least as likely as not that medication prescribed to treat the Veteran's service-connected disabilities, to include hypertension, aggravated any currently diagnosed gastrointestinal disorder and/or right leg disorder manifested by leg cramps found to be present?

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

In rendering an opinion, the examiner must comment on the prior VA medical opinion. 

If the examiner is unavailable or in the event the examiner determines that further examination of the Veteran is necessary, the Veteran should be scheduled for appropriate VA medical examinations.

3.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

